848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LeRoy SQUARE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3989.
United States Court of Appeals, Sixth Circuit.
March 1, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges;  and S. ARTHUR SPIEGEL, District Judge.*

ORDER

2
The petitioner seeks review of a Benefits Review Board ("Board") order granting an award of benefits.  The Director has moved to have that order vacated and the case remanded.  The petitioner agrees that remand is necessary and proper.


3
The sole issue on appeal is the correctness of the Board's decision to award benefits from July 1, 1983.  The parties are in agreement that the date of the onset of total disability cannot be determined by the record and therefore, pursuant to 20 C.F.R. Sec. 725.503(b), the claimant is entitled to benefits as of January 1, 1974, the month in which claimant is deemed to have filed his claim by operation of 20 C.F.R. Sec. 727.303(b).


4
It is ORDERED that the motion to vacate and remand is granted.  The Board's order of September 28, 1987 is vacated and this action is remanded to the Board with instructions that the claimant's onset of total disability be fixed as of January 1, 1974.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation